Citation Nr: 1219871	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  12-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from March 1952 to December 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In addition, before the Board may rely on an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2011) (noting that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.")

In the instant case, unfortunately, the Veteran's service treatment records (STRs) were among those presumably lost in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  The AOJ issued a Formal Finding on the Unavailability of STRs in December 2010, and it informed the Veteran of such unavailability later in that month.

The Veteran was provided with a VA audiological examination in January 2011.  After an examination of the Veteran, and noting the unavailability of the Veteran's STRs, the examiner stated that he could not offer an etiological opinion without resort to speculation.  The examiner explained that because the Veteran's service treatment records were unavailable, there was no clear and unmistakable evidence that a change in hearing occurred during service.  The examiner cited a study stating that without audiograms from the beginning and end of service, it was difficult or impossible to determine with certainty whether hearing loss was etiologically related to service.  Similarly, the examiner opined that because there was no "clear and unmistakable" evidence that a change in hearing sensitivity occurred, the etiology of the Veteran's tinnitus could not be determined.

The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to limits of the most current medical knowledge, or due to a paucity of relevant medical evidence of record.  Given the absence of the Veteran's service treatment records, the Board acknowledges the particular difficulty of offering an etiological opinion in the instant case.  The Veteran's January 2011 examination is inadequate, however, because the examiner's rationale that an opinion could not be provided because the examiner applied an overly burdensome evidentiary standard as a rationale (i.e., he could not reach a conclusion "with certainty" and the record lacked "clear and convincing" evidence.)  The correct evidentiary standard is one of not clear and convincing evidence, but a relative equipoise of the evidence.  In other words, as long as the evidence in support of the Veteran's claim is in relative equipoise with the evidence against the claim, the Veteran prevails in his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  As such, an additional examination is warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records that have not been previously obtained from identified treatment sources.

If VA is unable to secure any identified records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. Schedule the Veteran for a VA audiological examination with a VA examiner, but not the examiner who conducted the January 2011 examination, to determine the nature and etiology of the Veteran's tinnitus and bilateral hearing loss disability.  The claims file must be reviewed by the examiner in connection with the examination and the examination report must reflect such a review was undertaken.  

After a physical examination of the Veteran and a description of the nature and duration of his symptoms, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus disability are etiologically related to service, to include in-service noise exposure.  Please assume that the Veteran currently suffers from tinnitus.  Additionally, please assume that the Veteran was exposed to loud noise in service.  If an opinion cannot be made without resort to mere speculation, the examiner must fully explain why such an opinion cannot be made without resorting to such speculation. 

Any indicated studies should be performed, and the rationale for any opinion expressed must be provided.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, and if otherwise in order, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



